Citation Nr: 1521093	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-28 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1962 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of service connection for PTSD. 

In characterizing the issue on appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the claim as set forth on the title page.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 13, 2014 statement from the Veteran, the Veteran requested a Travel Board hearing before the Board at his local RO for his claim of service connection for PTSD. However, a hearing was never scheduled by the RO, and the case was subsequently transferred to the Board for appellate review. To this day, the Veteran has not been afforded the opportunity to provide testimony before the Board.  Therefore, this matter must be remanded to schedule the Veteran for a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing at his current address of record. Place a copy of the hearing notice letter in the claims file. If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it, also document this in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

